 1   Kari Bowyer
     PO Box 700096
 2   San Jose, CA 95170
     (408) 641-1327
 3
     Trustee in Bankruptcy
 4

 5
                                UNITED STATES BANKRUPTCY COURT
 6                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
 7

 8   In re                                               Case No. 17-50794 MEH
                                                         Chapter 7
 9   ROLDAN, SERGIO
     BUENAVENTURA, ADRIANA
10                                                       REPORT OF SALE: REAL PROPERTY
                                                         located at 1050 Ortega Circle, Gilroy, CA
11                  Debtors.                             (F.R.B.P 6004(f))

12
             Pursuant to the Order Authorizing Trustee to: (I) Enter into Purchase and Sale Agreement for
13
     Real Property, Subject to Overbid; (II) Pay Fees, Costs, Taxes and Commissions; and (III) Sell Real
14
     Property Free and Clear of Liens, Claims and Interests Asserted by Bank of America; and Rossi
15
     Hammerslough, et al, a copy of which is attached hereto as EXHIBIT A, the Trustee sold real
16
     property located at 1050 Ortega Circle, Gilroy, CA (APN 808-27-008) to Gary R. Schenone and
17
     Karen W. Schenone (or assignees) for $590,000.00. Escrow closed on May 15, 2019. Subsequent to
18
     closing Trustee became informed of a subsequent property tax obligation, which was paid after court
19
     order. Attached as EXHIBIT B is an authentic copy of the Seller’s Final Settlement Statement from
20
     Cornerstone Title Company which incorporates the supplemental tax.
21
             The Trustee received $567,731.00 from Cornerstone Title Company via wire transfer on May
22
     16, 2019.
23

24   DATED: June 30, 2019

25

26                                       By: /s/: Kari S. Bowyer
                                             KARI BOWYER,
27                                           Trustee in Bankruptcy

28

Case: 17-50794     Doc# 55      Filed: 06/30/19    Entered: 06/30/19 19:34:23       Page 1 of 6
                                                 Entered on Docket
     EXHIBIT 'A'                                 May 02, 2019
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


 1   Gregg S. Kleiner (SBN 141311)
     RINCON LAW LLP
 2   268 Bush St., Ste. 3335                  The following constitutes the order of the Court.
     San Francisco, CA 94104                  Signed: May 2, 2019
 3   Tel. 415-672-5991
     Fax. 415-680-1712
 4   gkleiner@rinconlawllp.com
                                              _________________________________________________
                                              M. Elaine Hammond
 5                                            U.S. Bankruptcy Judge
     Counsel for
 6   KARI BOWYER,
     Trustee in Bankruptcy
 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                 Case No. 17-50794 MEH
                                                           Chapter 7
12           SERGIO ROLDAN
                                                           ORDER AUTHORIZING TRUSTEE TO:
13           aka SERGIO RAFAEL ROLDAN
                                                           (I) ENTER INTO PURCHASE AND SALE
             AND                                           AGREEMENT FOR REAL PROPERTY,
14           ADRIANA M BUENAVENTURA                        SUBJECT TO OVERBID;
15           aka ADRIANA MARIA LONDONO,                    (II) PAY FEES, COSTS, TAXES AND
                                                           COMMISSIONS; AND (III) SELL REAL
16                  Debtors.                               PROPERTY FREE AND CLEAR OF
                                                           LIENS, CLAIMS AND INTERESTS
17                                                         ASSERTED BY BANK OF AMERICA;
18                                                         AND ROSSI HAMERSLOUGH, ET AL.
                                                           (1050 Ortega Circle, Gilroy, California)
19
                                                           Date: May 2, 2019
20                                                         Time: 10:30 a.m.
                                                           Place: 280 South First Street
21                                                                Hon. M. Elaine Hammond
                                                                  Courtroom 3020
22                                                                San Jose, CA 95113

23           On May 2, 2019, the Court heard the motions filed by Kari Bowyer (“Trustee”) seeking

24   authority to: (A)(i) enter into purchase and sale agreement for real property subject to overbid; (ii)

25   pay fees, costs, taxes and commissions (1050 Ortega Circle, Gilroy, California) [Docket 37] (“Sale

26   Motion”); and (B) sell real property free and clear of the liens, claims and interests asserted by Bank

27   of America, N.A. (“Bank”) and the law offices of Rossi, Hamerslough, Reischl & Chuck (“RHRC”)

28   [Dockets 41 and 43] (“Free and Clear Motions”).


Case: 17-50794      Doc# 55
                         50     Filed: 06/30/19
                                       05/02/19     Entered: 06/30/19
                                                             05/02/19 19:34:23
                                                                      14:45:30         Page 2
                                                                                            1 of 6
                                                                                                 5        1
 1           The Motions concern the Trustee’s proposed sale of 1050 Ortega Circle, Gilroy, California

 2   (the “Property”). Gregg S. Kleiner of Rincon Law LLP appeared on behalf of the Trustee. All other

 3   appearances are noted on the record. The Bank did not did not file opposition to the Free and Clear

 4   Motion. RHRC did not file opposition to the Free and Clear Motion. Based on the foregoing, and

 5   findings of fact and conclusions of law orally stated on the record, notice being adequate and proper

 6   and other good cause appearing

 7           IT IS HEREBY ORDERED THAT:

 8           1.      The Sale Motion is granted in all respects in accordance with the terms set forth in

 9   this Order.

10           2.      The Free and Clear Motions are granted in all respects, in accordance with the terms

11   set forth in this Order.

12           3.      The Trustee is authorized enter into the Purchase Agreement attached as Exhibit A

13   to the Declaration of Kari Bowyer, filed on April 3, 2019, Docket No. 37-1 (“Agreement”).

14           4.      Without further order of this Court, the Trustee is authorized to:

15                   a. sell the Property to Gary R. Schenone and Karen W. Schenone (or their assigns)

16                       (collectively, “Buyer”) for $590,000;

17                   b. pay from the sale proceeds liens and claims asserted against the Property, except

18                       any liens, claims or interests that may be asserted by the Bank and/or RHRC,

19                       which liens, claims and interests are provided in paragraphs ¶¶ 7 and 8 of this

20                       Order;

21                   c. pay, from the sale proceeds:

22                         i. a commission equal to 2.5% of the gross sale proceeds ($14,750) to be paid

23                              to the estate’s broker, Intero Real Estate Services;

24                         ii. costs of sale typically paid by the seller in this type of transaction; and

25                        iii. the costs advanced by the agent for the estate’s broker in the amount of

26                              $3,560.

27                   d. Negotiate minor changes to the Agreement, including changes to the purchase

28                       price and;

Case: 17-50794      Doc# 55
                         50       Filed: 06/30/19
                                         05/02/19     Entered: 06/30/19
                                                               05/02/19 19:34:23
                                                                        14:45:30         Page 3
                                                                                              2 of 6
                                                                                                   5         2
 1                  e. Deliver the balance of the sale proceeds to the Trustee.

 2          5.      The Court, having reviewed and considered the Declarations of Gary R. Schenone

 3   and Karen W. Schenone in support of good faith purchaser finding [Docket Nos. 39 and 40], the

 4   Buyer is approved as a buyer in good faith in accordance with Section 363(m) of the Bankruptcy

 5   Code and the Buyer shall be entitled to all of the protections provided to a good faith buyer under

 6   11 U.S.C. § 363(m).

 7          6.      In the event that the Buyer does not timely close the transaction set forth in the

 8   Agreement, the Trustee is authorized to sell the Property on substantially the same terms and

 9   conditions and at the same or higher price to an alternative purchaser, without further notice, hearing

10   or order of the Court.

11          7.      The Trustee has demonstrated that (i) that the liens, claims and interest of the Bank,

12   including, but not limited to the Bank DOT, the Litigation and the Lis Pendens, (as those terms are

13   defined in the Free and Clear Motion, Docket 41) are in bona fide dispute and (ii) there will be

14   adequate sale proceeds to pay off the Bank’s claims should the Court ultimately conclude that the

15   Banks claims are valid and enforceable, attached to the Property, and are an obligation of the

16   Debtors. The Trustee is authorized, pursuant to 11 U.S.C. § 363(f)(3) and 11 U.S.C. § 363(f)(4), to

17   sell the Property, free and clear of the Bank’s liens, claims and interest, including, but not limited

18   to the Bank’s lis pendens, recorded in the in Santa Clara County Recorder’s Office on July 17, 2017,

19   as Instrument No. 23698995. Any liens, claims or interests of the Bank shall attach to the sale

20   proceeds generated from the Property with the same right and priority that existed, if any, prior to

21   the sale of the Property. The Trustee and representatives of the Bank shall have 90 days after the

22   sale of the Property closes (or such additional time as the parties mutually agree), to try to resolve

23   their dispute with regard to the Bank’s liens and claims. If the parties are unable to resolve their

24   dispute, the Trustee shall initiate an adversary proceeding in the Bankruptcy Court to determine the

25   extent, validity and priority, if any, of the Bank’s liens and claims.

26          8.      The Trustee has demonstrated that (i) that the liens, claims and interest of RHRC (as

27   those set forth in detail in the Free and Clear Motion, Docket 43) are in bona fide dispute and (ii)

28   there will be adequate sale proceeds to pay off RHRC’s claims should the Court ultimately conclude

Case: 17-50794      Doc# 55
                         50     Filed: 06/30/19
                                       05/02/19      Entered: 06/30/19
                                                              05/02/19 19:34:23
                                                                       14:45:30        Page 4
                                                                                            3 of 6
                                                                                                 5        3
 1   that RHRC’s claims are valid and enforceable, attached to the Property, and are an obligation of the

 2   Debtors. The Trustee is authorized, pursuant to 11 U.S.C. § 363(f)(3) and 11 U.S.C. § 363(f)(4), to

 3   sell the Property, free and clear of RHRC’s liens, claims and interest. Any liens, claims or interests

 4   of RHRC shall attach to the sale proceeds generated from the Property with the same right and

 5   priority that existed, if any, prior to the sale of the Property. The Trustee and representatives of

 6   RHRC shall have 90 days after the sale of the Property closes (or such additional time as the parties

 7   mutually agree), to try to resolve their dispute with regard to RHRC’s liens and claims. If the parties

 8   are unable to resolve their dispute, the Trustee shall initiate an adversary proceeding in the

 9   Bankruptcy Court to determine the extent, validity and priority, if any, of RHRC’s liens and claims.

10          9.      This Order is effective upon entry and the stay otherwise imposed by Rule 62(a) of

11   the Federal Rules of Civil Procedure and/or Bankruptcy Rule 6004(h) shall not apply.

12                                        *** END OF ORDER ***

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 17-50794      Doc# 55
                         50     Filed: 06/30/19
                                       05/02/19     Entered: 06/30/19
                                                             05/02/19 19:34:23
                                                                      14:45:30         Page 5
                                                                                            4 of 6
                                                                                                 5        4
EXHIBIT 'B'




   Case: 17-50794   Doc# 55   Filed: 06/30/19   Entered: 06/30/19 19:34:23   Page 6 of 6
